10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

Case 3:19-cV-00289-S|\/|Y-R.]D Document 1 Filed 03/11/19 Page 1 of 4 Pag |D #1
In the voiced states Dimi¢t court F l L E
For the Southern District of Illinois
Benton Division MAR cl .| 2019
. . :‘ couRT
RODNEY HOWEm s§uLTE§é‘éH §ls°r'§ic“r' dc ltunols
BENTON oFF se
Plaintiff
v. Case No. \cl'N' L@q' SM\l ' pub

LABORERS lNTERNA'HONAL UNION OF
NORTH AME.RICA, LOCAL 773,

Defendant. ]ury Trial Demaocled

Pro Se Complaint
Now Comes the Plaintiff, RODNEY HOWELL ("Howell") who, in support of his complaint
against the Defendant, LABORERS INTERNA°HONAL UNION OF NOR'I'H AMERICA, LOCAL 773
(LlUNA), states as follows:
I. Introduction
1. Howell was formerly employed by LIUNA as a labor organizer. His employment
with LIUNA was terminated on February 4, 2018. Howell maintains two separate claims in this
lawsuit. His first claim is that his rights under the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621 et seq. His second claim is brought under the Americans with Disabilities
Act (ADA), 42 U.S.C. § 12101, et seq.
II. ]urisdiction
2. Both of these claims are premised upon federal statutes vesting jurisdiction in
this Court to hear the claims pursuant to 28 U.S.C. § 1331.

3. The actions giving rise to this claim occurred in Williamson County, Illinois,

Page 1 of 4

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24

 

Case 3:19-cV-00289-SI\/|Y-R.]D Documentl Filed 03/11/19 PageZof4 Page

making this Court the appropriate venue for this lawsuit.
III. Parties
4. Howell is an adult resident of ]ackson County in the State of Illinois. He was
previously employed by LIUNA as a labor Organizer. His employment with LIUNA was
terminated on February 4, 2018.

5. LIUNA is a labor organization

Count I
Age Discriminacion
6. Howell was 54 years old as of the date of his termination
7. LIUNA is an employer as that term is defined under the Age Discrimination

in Employment Act.

8. Howell's employment with LIUNA was terminated on February 4, 2018.

9. Howells' termination was made because of his age and similarly situated
younger individuals were not treated in a similar fashion.

10. As a result of his termination Howell has sustained damages in the form of lost
wages and benefits and emotional distress damages.

11. The Equal Employment Opportunity Commission has issued Howell a notice of
right to sue for this claim and this lawsuit is being initiated within 90 days of his receipt of said
notice.

Wherefore, Howell respectftu requests that this Court enter judgment in his favor and
against LIUNA and enter an award providing for the following:

1. A determination that Howell's termination decision was made because of his age

in violation of the Age Discrimination in Employment Act.

Page 2 of 4

Z|D#Z

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 3:19-Cv-00289-S|\/|Y-R.]D Documentl Filed 03/11/19 PageSof4 Page

2. An order directing LIUNA to compensate him for his lost wages and other
benefits resulting from this termination.

3. An award of non~economic damages

4. An award of pre-judgment interest.

5. An award of attorney fees and costs associated with bringing this claim.

6. Any other order that is just and appropriate.

Howell requests a jury u~ial

Count II
ADA DBcunumdm

12. Howell is disabled as that term is defined by the ADA. Further, LIUNA
perceives Howell to be disabled.

13. LIUNA is an employer as that term is defined under the ADA.

14. Howell's employment with LIUNA was terminated on February 4, 2018.

15. Howells' termination was made because of his disability and/or perceived
disability and similarly situated non»disabled individuals were not treated in a similar fashion.

16. As a result of his termination Howell has sustained damages in the form of lost
wages and benefits and emotional distress damages.

17. The Equal Employment Opportunity Commission has issued Howell a notice of
right to sue for this claim and this lawsuit is being initiated within 90 days of his receipt of said
notice.

Wherefore, Howell respectfully requests that this Court enter judgment in his favor and
against LIUNA and enter an award providing for the following:

1. A determination that Howell's termination decision was made in violation of his

Page 3 of 4

 

|D #3

10
11
12
13
14
15
16
17
18
19
20

 

Case 3:19-cV-00289-SI\/|Y-R.]D Documentl Filed 03/11/19 Page4of4 Page

rights under the ADA.
2. An order directing LIUNA to compensate him for his lost wages and other

benefits resulting from this termination.

 

3. An award of non»economic damages
4- An award of prejudgment interest.
5. An award of attorney fees and costs associated with bringing this claim.
6. Any other order that is just and appropriate
Howell requests a jury trial
Rodney Howell
By= M¢s_/;' M
pro se
Rodney Howell
4316 Old US Highway 51
Mal<anda, Illinois 62958
Telephone: (618) 201-9522
Email: organizeu773 @yahoo.com

 

 

|D #4

